Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-2-2008

Penneco Pipeline v. Dominion
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4246




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Penneco Pipeline v. Dominion" (2008). 2008 Decisions. Paper 168.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/168


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          Not Precedential

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                            No. 07-4246/4247


     PENNECO PIPELINE CORPORATION; LINETTE SHEARER ARCHER;
   FRED C. PUGLIESE; RAYMOND R. REARICK; DORIS REARICK, his wife;
 WILLIAM S. ROMAN; BEVERLY L. ROMAN, his wife; THOMAS E. WEAVER;
  DONNA L. WEAVER, his wife; THEODORE RUPERT; TWILA M. RUPERT, his
        wife; JEAN L. JOHNSTON; WILLIAM H. JOHNSTON, her husband;
 ROBERT KELLEY; ALAN K. HILL; LINDA V. HILL, his wife; LISLE R. JOHNS;
    LUCINDA C. JOHNS, his wife; JOHN L. SPEER; JEAN D. SPEER, his wife;
ANDREW KIMMEL; ERIN KIMMEL, his wife; ROBERT E. DEEMER; ROBERT H.
   CASHDOLLAR; LINDA LEE CASHDOLLAR, his wife; KENNETH J. KISIEL;
  MICHELLE L. KISIEL, his wife; CHRIS D. KIMMEL; JUDITH M. KIMMEL, his
  wife; ROBERT R. COLEMAN; LORETTA A. COLEMAN, his wife; ROBERT A.
ANDERSON, JR.; KIMBERLY A. ALEXANDER, his wife; HARRY J. DAVIS; FRED
 A. MUSSER, JR., trading and doing business as MUSSER ASSOCIATES; CURTIS
  ANDERSON; ERNEST L. ANDERSON; HELEN A. ANDERSON; HOWARD B.
  ANDERSON; ROBERT L. ANDERSON; WILLIAM J. ANDERSON; MARIE B.
CELLIER; JOYCE A. COLOSMO; THOMAS P. COLOSMO; BRADLEY L. CRAIG;
 ELAINE CRAIG; LISA CRAIG; RANDY M. CRAIG; RODNEY D. CRAWFORD;
GREG J. CURRY; BETTY J. DUNMIRE; DAVID E. DUNMIRE; LOIS J. FARSTER;
  PATRICIA L. HEMKE; DREW L. KIMMEL; SANDRA E. KIMMEL; MARK T.
    KIRBY; VIRGINIA K. KIRBY; DENISE PENCOLA; JAMES M. PENCOLA;
 DOUGLAS C. CRAIG; CAROL A. CRAIG, his wife; ANITA FINE; DANIEL FINE,

                                                             Appellants

                                   v.

      DOMINION TRANSMISSION, INC.; DOMINION EXPLORATION &
              PRODUCTION, INC., a Delaware Corporation
                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                   (D.C. Nos. 05-cv-00049, 05-cv-00332, 05-cv-00537)
                     District Judge: Honorable Donetta W. Ambrose



                                Submitted October 27, 2008

                  Before: McKee , Nygaard and Michel, Circuit Judges.*

                                 (Filed December 2, 2008)



                                         OPINION


MCKEE, Circuit Judge.

       Penneco Pipeline Corporation appeals the district court’s grant of Summary

Judgment against it, and in favor of Dominion Transmission, Inc., in this diversity action

arising from a dispute over leasehold interests held by Dominion under oil and gas leases

with Penneco and its predecessors in interest. For the reasons that follow, we will affirm.

       Inasmuch as we write primarily for the parties, we need not recite the rather

involved procedural or historical background of this appeal. In an exceptionally

throughly and persuasive Report and Recommendation, dated May 21, 2007, Magistrate

Judge Lisa Pupo Lenihan, explained that even though the court was “not unsympathetic

       *
        Honorable Paul R. Michel, Chief Judge for the United States Court of Appeals for the
Federal Circuit, sitting by designation.

                                              2
to Plaintiffs’ plight and the seemingly inequitable result reached . . .”, “controlling law”,

and the “unambiguous language of the DTY leases,” “result[ed] in a finding in favor of

the Defendants.” Accordingly, she recommend that the defendants’ motion for partial

Summary Judgment be granted, and the plaintiffs’ motion for partial summary judgment

be denied.

       By order dated October 3, 2007, the district court rejected the Plaintiffs’

Objections to the Magistrate Judge’s Report and Recommendation, and entered judgment

in favor of defendants, and against plaintiffs as to all claims.

       We can add little to the thoughtful analyses set forth in the Magistrate Judge’s

Report and Recommendation. Accordingly we will affirm the judgment of the district

court adopting that Report and Recommendation, substantially for the reasons set forth

by the Magistrate Judge.




                                              3